 EQUIPMENT TRUCKING CO. 277Equipment Trucking Co., Inc., and Smith Trucking Company, Single Employer and Teamsters Lo-cal Union 916 affiliated with International Brotherhood of Teamsters, AFLŒCIO.  Case 14ŒCAŒ25052 (formerly 33ŒCAŒ12592) September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND TRUESDALE On December 17, 1998, Administrative Law Judge Lawrence W. Cullen issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2  1. Contrary to our dissenting colleague, we agree with the judge that the Respondent™s vice president, Darrell Howard™s March 23, 1998 comment to employee Larry Northrup was an unlawful implied threat of discharge.  Howard™s comment, that the Respondent™s president would run the Company ﬁany way she wanted, and if [he] didn™t like it, find another job,ﬂ was made in re-sponse to Northrup™s statement of support for the Union and of concern that the withdrawal of recognition would adversely affect his retirement.  The Board has long held that such statements by an employer implicitly threaten discharge because they convey the impression that the employer considers complaining about working condi-tions and engaging in union activity incompatible with continued employment.  See Padre Dodge, 205 NLRB 252 (1973), and Stoody Co., 312 NLRB 1175, 1181 (1993).  Unlike our dissenting colleague, we also agree with the judge™s conclusions that the Respondent™s April 6, 1998 statement to known union supporter employee Jeff Thomas that he did not ﬁappreciate his job muchﬂ constituted an unlawful threat of reprisals because of his union activities. In our view, the obvious coercive effect of this statement is not undercut by the fact that the Re-spondent did not elaborate on the threat.  Further, the case cited by our colleague, Standard Products Co., 281 NLRB 141, 148 (1986), enfd. in relevant part 824 F.2d 291 (4th Cir. 1987), is distinguishable as it did not in-volve a similar statement.  As she previously stated, Member Liebman further finds Standard Products to be inconsistent with other case law and she would overrule it.  See Ross Stores, 329 NLRB 573, 579 (1999) (Mem-bers Fox and Liebman, dissenting in part, enf. granted in part, and denied in part 235 F.3d 669 (D.C. Cir. 2001).                                                            1 In its exceptions, the Respondent argues that the judge abused his discretion by striking the Respondent™s answer with respect to com-plaint allegations involving Brian McKinney and Chris Parker who are alleged to have been agents of the Respondent in the circulation of the decertification petition and to have made promises of wage increases and changes in benefits if the Union was decertified. At the hearing, the Respondent™s attorney stated that the Respondent was aware McKinney and Parker were under subpoena and that when the two witnesses in-formed the Respondent that they did not plan to show up at the hearing, the Respondent had sent them out of town in the performance of their duties as truckdrivers. We agree with the judge™s alternative findings that the testimony of the witnesses and reasonable inferences establish that McKinney and Parker acted as the Respondent™s agents in circulat-ing the decertification petition and promising wage increases and changes in benefits. We also agree with the judge™s finding that by sending McKinney and Parker out of town with the knowledge that these two key witnesses were named in the complaint and under the subpoena, the Respondent became an active ally in their efforts to evade the subpoena and interfered with the Board process. Accord-ingly, we find that the judge did not abuse his discretion by striking the Respondent™s answer regarding their conduct. Chairman Hurtgen does not pass on this matter. He does not neces-sarily agree that the Respondent sent McKinney and Parker out of town for the purpose of interfering with Board processes. McKinney and Parker voluntarily told Respondent that they would not attend the hear-ing. Respondent then sent them out of town to perform a regular work assignment. 2 We will modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001).  2. We agree, for the reasons fully set forth in Carterair International, 322 NLRB 64 (1996), that an affirmative bargaining order is warranted in this case as a remedy for the Respondent™s unlawful withdrawal of recognition from the Union.  We adhere to the view, reaffirmed by the Board in that case, that an affirmative bargaining order is ﬁthe traditional, appropriate remedy for an 8(a)(5) refusal to bargain with the lawful collective bar-gaining representative of an appropriate unit of employ-ees.ﬂ Id. at 68.   In several cases, however, the U.S. Court of Appeals for the District of Columbia Circuit has required that the Board justify, on the facts of each case, the imposition of such and order.  See, e.g., Vincent Industrial Plastics v. NLRB, 209 F.3d 727 (D.C. Cir. 2000); Lee Lumber & Bldg. Material v. NLRB, 117 F.3d 1454, 1462 (D.C. Cir. 1997); and Exxel/Atmos, Inc. v. NLRB, 28 F.3d 1243, 1248 (D.C. Cir. 1994).  In Vincent, the court summarized the court™s law as requiring that an affirmative bargain-ing order ﬁmust be justified by a reasoned analysis that includes an explicit balancing of three considerations: (1) the employees™ § 7 rights; (2) whether other purposes of the Act override the rights of employees to choose their bargaining representatives; and (3) whether alternative remedies are adequate to remedy the violations of the Act.ﬂ  209 F.3d at 738. 336 NLRB No. 20  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 278Although we respectfully disagree with the court™s re-
quirement for the reasons set forth in 
Caterair,
 we have 
examined the particular fact
s of this case as the court 
requires and find that a balancing of the three factors 
warrants an affirmative bargaining order. 
(1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 

denied the benefits of collective bargaining by the Em-
ployer™s withdrawal of recognition.  An affirmative bar-
gaining order, with its attendant bar to raising a question 

concerning the Union™s continuing majority status for a 
reasonable time, does not unduly prejudice the Section 7 
rights of employees who may oppose continued union 
representation because the duration of the order is no 
longer than is reasonably necessary to remedy the ill ef-
fects of the violation. 
Moreover, we note that in addition to unlawfully with-
drawing recognition, the Respondent™s other unfair labor 
practices were serious and numerous.  These included 
promising employees wage increases and changes in 
benefits if they decertified 
the Union; stating that it would never sign a contract with the Union; threatening 
employees with termination and/or reprisals for support-
ing the Union; informing employees that it was futile to 
select a union as their bargaining representative, that it 
had withheld wage increases because employees had 
selected the Union as their bargaining representative, and 
that it was granting employees a wage increase because 
they had decertified the Union; bypassing the Union and 
dealing directly with the unit employees; granting unilat-
eral wage increases to its employees; and changing 
health insurance and other benefits for its employees.  
Although time has elapsed since these unfair labor prac-
tices were committed, many of them were of a continu-
ing nature and would likely have a longlasting effect.  
The wage increases and improvements in benefits serve 
as a constant reminder of the Respondent™s use of eco-
nomic weapons to defeat the Union. 
We further note that, as found by the judge, the March 
20, 1998 decertification petitio
n did not reflect employee 
free choice under Section 7, but the result of the prom-

ises of the Respondent™s agents, McKinney and Parker.  
We find that these circumst
ances support giving greater 
weight to the Section 7 rights that were infringed by the 
Respondent™s unlawful withdrawal of recognition. 
(2) The affirmative bargaining order also serves the 
policies of the Act by fostering meaningful collective 
bargaining and industrial peace.  That is, it removes the 
Respondent™s incentive to delay bargaining or to engage 
in any other conduct designed to further discourage sup-

port for the Union.  It also ensures that the Union will not 
be pressured, by the possibility of a decertification peti-
tion, to achieve immediate resu
lts at the bargaining table 
following the Board™s resolution of its unfair labor prac-
tice charges and issuance of a cease and desist order. 
(3) A cease-and-desist order,
 without a temporary de-
certification bar, would be inadequate to remedy the Re-

spondent™s violations because it would permit a decerti-
fication petition to be filed before the Respondent had 
afforded the employees a reasonable time to regroup and 
bargain through their representa
tive in an effort to reach 
a collective-bargaining agreem
ent.  Such a result would 
be particularly unfair in 
circumstances such as those 
here, where litigation of the Union™s charges took a cou-
ple of years and many of the Respondent™s unfair labor 
practices were of a continuing nature and were likely to 
have a continuing effect, thereby tainting any employees 
disaffection from the Union arising during that period or 
immediately thereafter.  We 
find that these circumstances 
outweigh the temporary impact the affirmative bargain-
ing order will have on the rights of employees who op-
pose continued union representation. 
For all the foregoing reasons,
 we find that an affirma-
tive bargaining order with 
its temporary decertification 
bar is necessary to fully remedy the allegations in this 
case.3 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that the Respondent, Equip-
ment Trucking Co., Inc., and Smith Trucking Company, 
Winchester, Illinois, its officers, agents, successors, and 

assigns, shall take the action set forth in the Order as 
modified. 
Substitute the following for paragraph 2(e). 
ﬁ(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
                                                           
 3 As set forth in his concurrence, Chairman Hurtgen would also au-
thorize the Regional Director to appoint, at the Union™s request, a me-
diator.  The mediator would be dir
ected, at the Respondent™s expense, 
to participate in all bargaining se
ssions and to attempt to forge an 
agreement or, failing an agreement,
 to report to the parties and the 
Regional Director on the status of negotiations and the mediator™s 
recommendations.  We find the Chairman™s proposal of interest.  How-
ever, as the General Counsel has not sought this novel remedy and the 
parties have not had an opportunity 
to brief the issue, we would not 
address it at this time.  
 EQUIPMENT TRUCKING CO. 279CHAIRMAN HURTGEN, dissenting in part and concur-
ring in part. 
I adopt the judge™s findings in all but the following re-
spects:1 1. The judge found that th
e Respondent violated Sec-
tion 8(a)(1) based on statements by its vice president, 

Darrell Howard, to employee Larry Northrup.  The judge 
found that, on March 23, 1998, while a petition was cir-
culating to decertify the Union, Northrup stated that the 
Union was not hurting employees and that its absence 
would hurt employees (like Northrup) who were ap-
proaching retirement. In response, Howard told Northrup 
that ﬁthey was never going to sign a contract anyway, 
and it was Jeanne Bruner™s company and she™d run it any 
way she wanted to, and, if 
[Northrup] didn™t like it, [he 
could] find another job.ﬂ  
The judge found that Howard™s comments to Northrup 
violated Section 8(a)(1) in two respects. The judge found 
that Howard™s statement, 
that the Respondent would 
never sign a contract, unlawf
ully conveyed to Northrup 
the futility of employees™ exercising their Section 7 right 

to union representation.  The judge further found that 
Howard™s comment that Northrup should get another job 
if he was unhappy with the way the Respondent was op-
erating, additionally violated
 Section 8(a)(1) as an im-
plied threat of discharge.  
My colleagues rely on 
Padre Dodge,
 205 NLRB 252 
(1973); and 
Stoody Co.,
 312 NLRB 1175, 1181 (1993).  
These cases offer them no support.  The statement in 

Padre Dodge
 was not
 said to be a threat of discharge.
2 In 
Stoody,
 unlike here, the employer stated that the em-
ployee ﬁshouldﬂ find another job. 
I agree that Howard™s March 23 comments violated 
Section 8(a)(1) in that they unlawfully conveyed to em-
ployees the futility of Union representation. I also find 
that Howard™s statementŠthat if Northrup did not like 
the fact that the Respondent would never sign a contract, 
he (Northrup) could find another jobŠreasonably would 
coerce Northrup in the exercise of his Section 7 rights.  
However, I find nothing in this latter comment, or the 
context in which it was made, which reasonably would 
be interpreted as impliedly threatening Northrup with 
discharge.  At most, it suggested that Northrup would 
leave the Respondent™s employ because of the circum-
stances there.  Accordingly,
 I would reverse the judge™s 
decision and order insofar as he finds that this March 23 
                                                          
                                                           
1 In addition to the following three 
instances, I adopt fn. 1 of the de-
cision insofar as it states that it is
 unnecessary to rely on the judge™s 
striking of the Respondent™s answer to the complaint allegations 
involving its agents, Brian McKinney and Chris Parker.  
2 See Padre Dodge,
 205 NLRB at 252, 254 (conclusions of law). 
incident constituted an 8(a)(1) implied threat of dis-
charge. 2. The judge found that th
e Respondent violated Sec-
tion 8(a)(1) based on Vice President Howard™s April 6, 
1998 comment to employee Jeff Thomas.  The judge 
found that by telling Thomas
 that ﬁyou don™t appreciate your job much,ﬂ Howard unlawfully threatened him with 
unspecified reprisal because Thomas had not signed the 
decertification petition.  I disagree. 
I find that Howard™s comments reasonably cannot be 
construed as a threat of reprisal.  Telling an employee 

that he does not appreciate his job is, by its literal terms, 
too vague to signify a threat.
3  Nor does the context in 
which this statement was made reasonably indicate that it 
would be construed as a threat of reprisal.  Indeed, after 
Northrup responded to Howard™s comment, with ﬁ[Y]es, 
I do [appreciate my job],ﬂ Howard merely walked away, 
stating, ﬁ[T]hat™s all I have to say.ﬂ  If anything, this re-
joinder undercuts any notion 
that Howard™s initial state-
ment reasonably would be viewed as a threat. My col-

leagues say that the ﬁobvious coercive effectﬂ of the 
statement is not undercut by the fact that Respondent 
ﬁdid not elaborateﬂ on it.  As 
discussed, I view the state-
ment as vague, not ﬁobvious.ﬂ  Further, the response of 
Thomas and Howard™s reaction thereto, if anything, point 
away
 from a finding of coercion. 
Accordingly, I would dismiss this 8(a)(1) allegation. 
3. Finally, although I would not find the 8(a)(1) viola-
tions discussed above, I do agree with the judge that the 
Respondent™s unfair labor practices were serious and 
numerous, and agree with my 
colleagues that an affirma-
tive bargaining order is warranted. 
Caterair Interna-
tional, 
322 NLRB 64 (1996).  Indeed, I find that further 
remedial relief is warranted.   
After 2 years of bargaining, without an initial agree-
ment having been reached, the Respondent engaged in a 
course of conduct that undermined any prospect of suc-
cess in further bargaining.  Specifically, the Respondent, 
among other things: promised employees wage increases 
and enhanced benefits if th
ey decertified the Union; in-
formed employees that it would never sign a contract 
with the Union; informed employees that it was futile to 
select union representation; bypassed the Union and dealt 
directly with employees; informed employees that wage 
increases had been withheld because they had selected 
union representation; unlawf
ully withdrew recognition 
from the Union; and unilaterally changed employees 
 3 Standard Products Co.,
 281 NLRB 141, 148 (1986), enfd. in rele-
vant part 824 F.2d 291 (4th Cir. 198
7) (ﬁ[t]he statement standing alone 
. . . is somewhat vague, subject to 
interpretation to the listener . . . 
[S]tanding alone it does not rise to th
e level of a threat that would vio-
late Section 8(a)(1)ﬂ).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 280terms and conditions of employment in derogation of the 
Union™s representational status and in an effort to deny 
employees union representation.   
In these circumstances, I fear
 that it may be wholly in-
adequate to simply order the Respondent to remedy its 

violations and permit the parties to resume bargaining.  
As I stated in my concurrence in 
Altorfer Machinery Co.,
 332 NLRB 130, 133 (2000): ﬁThe mere order may be 
insufficient to cause the Resp
ondent to genuinely change 
its mind and view concerning
 the efficacy of union rep-
resentation.ﬂ See also Burrows Paper Corp.,
 332 NLRB 
82, 84 (2000) (concurring opinion).  
In Altorfer
 and Burrows the respondent employers en-
gaged in bad-faith and surface bargaining throughout 
negotiations.  In those circumstances, I questioned 
whether merely sending the respondents back to the bar-
gaining table likely would ﬁchange [their] attitude and 
demonstrated antipathy to
 collective bargaining,ﬂ
4 or 
change their minds regarding 
ﬁthe efficacy of union rep-
resentation.ﬂ
5  Concededly, this case differs from 
Altorfer
 and Burrows
 in that it does not center on bad faith bar-
gaining for an agreement.  However, it clearly does dem-
onstrate a situation where the 
Respondent so repeatedly 
and systematically undermined the Union as bargaining 
representative, that there is
 serious question whether, 
without intervention, successful
 bargaining could occur.  
For that reason, I would authorize the Regional Direc-
tor to appoint, at the Union™s request, a mediator for bar-
gainingŠchosen from a list of those qualified from an 
American Arbitration Association panel for the Regional 
Office area which includes the Respondent.  The selec-
tion may be of a person mutually chosen by the parties, 
or through a procedure of alternatively striking names 
from the list.  The mediator would be directed at Re-
spondent™s expense to participate in all bargaining ses-
sions, and to attempt to forge an agreement.  Failing such 
an agreement, after a period of time decided by the me-
diator, the mediator would render a report to the parties 
and the Regional Director on the status of negotiations, 
including matters agreed on, 
matters not agreed to and 
the positions of the parties thereto, and the mediator™s 
recommendation with respect to
 the nonagreed on issues.  
 Christal J. Gulick, Esq., 
for the General Counsel. 
Michael J. Bobroff, Esq., 
for the Respondent.
 DECISION STATEMENT OF THE CASE 
LAWRENCE W. CULLEN, Administrative Law Judge.  
This case was heard before me 
in Winchester, Illinois, on Oc-tober 28, 1998, pursuant to a complaint filed by the Regional 
                                                          
 4 332 NLRB 82, 84. 
5 332 NLRB 130, 133. 
Director for Region 14 of the National Labor Relations Board 
(the Board) on June 30, 1998, as amended on October 15, 1998.  
The complaint is based on charges filed by Teamsters Local 

Union 916 affiliated with International Brotherhood of Team-
sters, AFLŒCIO (the Charging Party or the Union).  The com-
plaint, as amended, alleges that
 Equipment Trucking Co., Inc., 
and Smith Trucking Company, Single Employer (jointly as the 
Respondent or the Company a
nd separately as Equipment 
Trucking and Smith Trucking) committed violations of Section 

8(a)(1), (3), and (5) of the Act.  Jeanne Bruner is the president 
of Respondent and Darrell Howard is the vice president of Re-
spondent.  Respondent has by its 
answer, as amended, denied 
the commission of violations of the Act.  At the hearing Re-
spondent moved to dismiss the allegations added by the 
amendment to the complaint 13 days prior to the hearing on the 

basis of its close proximity to the hearing date.  I found no rea-
son for granting this motion and it was denied at the hearing as 
the representatives of Respondent involved in the amended 
allegations were the same as those involved in the original 
complaint allegations and were 
present at the hearing and the 
amendment did not involve any complex allegations which 
could not be readily addressed by Respondent. 
On the entire record in this proceeding, including my obser-
vation of the witnesses who testified and after due considera-
tion of the briefs filed by the General Counsel and the Respon-
dent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION A. The Business of Respondent 
The complaint alleges, Respondent
 admits, and I find that at 
all times material, Equipment has 
been a Delaware corporation, 
with its primary office and pl
ace of business located in Win-
chester, Illinois, and has been engaged in the transportation of 
heavy equipment and other products, that Smith Trucking has 
also been engaged in the trans
portation of heavy equipment and 
other products and that during the 12-month period ending May 
31, 1998, Smith Trucking in co
nducting its aforesaid business 
operations has purchased and received at its Winchester, Illi-

nois facility goods and materi
als valued in excess of $50,000 
directly from points outside the 
State of Illinois and Equipment 
Trucking and Smith Trucking have each provided services in 
excess of $50,000 for enterprises within the State of Illinois, 
each of which enterprises meets a direct standard for assertion 
of jurisdiction by the Board.  It is further alleged, admitted, and 
I find that at all times material
 that Equipment Trucking and 
Smith Trucking have been affili
ated business enterprises with 
common officers, ownership, directors, management, and su-
pervisors; have formulated a
nd administered a common labor 
policy; have shared common prem
ises and facilities; have pro-
vided services for and made sales to each other and have inter-
changed personnel with each other;
 and, have held themselves 
out to the public as a single-inte
grated business enterprise and 
accordingly constitute a single-integrated business enterprise 

and a single employer within the meaning of the Act.  Equip-
ment Trucking and Smith Trucking have been employers 
 EQUIPMENT TRUCKING CO. 281within the meaning of the Act and have engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
B. The Labor Organization The complaint alleges, the Res
pondent admits, and I find that 
at all times material the Union has been a labor organization 
within the meaning of Section 2(5) of the Act. 
C. The Appropriate Unit 
The complaint alleges, Respondent
 admits, and I find that at 
all times material the following employees of Respondent con-
stitute a unit appropriate for the purpose of collective bargain-
ing within the meaning of Section 9(b) of the Act: 
 All drivers and mechanics employed by Respondent at its 
Winchester, Illinois facility, EXCLUDING office clerical and 
professional employees, guards and supervisors as defined in 
the Act. 
 It is further alleged and admitt
ed and I find that on April 15, 
1996, the Union was certified as the exclusive collective-
bargaining representative of the unit and at all times since April 
15, 1996, based on Section 9(a) of
 the Act, the Union has been 
the exclusive collective-bargaining representative of the unit. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
This case involves alleged viola
tions of Section 8(a)(1) by 
the issuance of threats and the promise of increases in wages 
and of the granting of benefits if the unit employees decertified 
the Union as their collective-bargaining representative and the 
circulation of a decertification petition by Respondent through 
two unit employees who are alleged to have been agents of the 
Respondent in the circulation of the decertification petition and 
to have made promises of wage
 increases and changes in bene-
fits if the Union were decertified and Respondent is also al-
leged to have made threats of the futility of bargaining and 
obtaining a wage increase or improvements in benefits if the 
Union were not decertified.  The two unit employees alleged to 
have served as agents of the Respondent in this regard are Brian 
McKinney and Chris Parker. 
Immediately prior to the opening 
of the hearing in this case, 
the General Counsel announced that she had a problem with the 
attendance of McKinney and Parker who had been served with 
subpoenas ad testificandum by 
the General Counsel and Re-
spondent™s attorney then advise
d that these two witnesses had 
informed Respondent that they did not plan to show up at the 
hearing and that Respondent had sent them out of town in the 
performance of their duties as truckdrivers.  I announced that I 
would strike Respondent™s defens
e for its complicity in aiding 
their nonattendance and compli
ance with the subpoenas by 
dispatching them out of town.  I also informed the parties that I 
would hear the case in its entire
ty and make alternative findings 
on the merits as well, in case the Board did not agree with my 

decision to strike the Respondent™s answer.  The General Coun-
sel at the hearing and in brief supports my decision to strike 
Respondent™s answer insofar as th
e role of these two witnesses 
are involved.  The Respondent at the hearing and in brief op-
poses my decision to strike its 
answer and contends that it had 
no role in the two witnesses™ failure and refusal to comply with 
the subpoenas, but merely sent 
them to work after they an-
nounced a fait accompli, that they 
would not attend the hearing.  
The Respondent thus contends that
 I have abused my authority 
in striking their answer.  
In its brief the Respondent argues further that the General 
Counsel has not proved that the w
itnesses were in fact served 
with a subpoena.  However, at the hearing the General Counsel 
asserted, these witnesses were
 under subpoena and it is clear that at the time Respondent made
 the work assignments for the 
day of the hearing, Respondent had been advised by Parker and 

McKinney that they had been
 subpoenaed by the General 
Counsel.  It is obvious that Respondent was aware of the sub-

poenas having been served on Mc
Kinney and Parker as there 
would otherwise have been no 
statement made to Respondent 
by them that they did not plan to attend the hearing. 
I find that by sending the employees out of town under these 
circumstances with the knowledge 
that these two key witnesses 
were named in the complaint,
 and were under subpoena the 
Respondent assisted them in their efforts to evade the subpoe-nas.  Thus, the Respondent is not a neutral or a nonparticipant 
here.  By sending these employees
 out of town on the day of 
the hearing Respondent became an 
active ally in their efforts to 
evade the subpoena and thus interfered with Board process.  
Whether the General Counsel would have otherwise been suc-
cessful in seeking compliance w
ith the subpoena is a matter of 
speculation but by removing these witnesses from the area, 
Respondent assured that they w
ould not be available for the 
hearing, placing the General Counsel at a significant disadvan-
tage in her prosecution of the complaint in this case if she 
elected to proceed without th
em and or causing unwarranted 
delay and expense to all conc
erned if the General Counsel sought enforcement of the subpoenas.  Such interference with 
Board process is neither to be tolerated or rewarded.  I, thus, 
reaffirm my ruling at the hearing but will limit the striking of 
the answer to any acts or statements attributable to McKinney 
and Parker.  As stated at the hearing I will issue this decision 
based on the complaint allegations with respect to McKinney 

and Parker.  However I will make 
alternative findings assuming 
arguendo that the Board disagrees with the striking of the an-

swer to any allegations conc
erning the conduct of McKinney 
and Parker.  There are ample Board and court precedents for 

striking defenses of an employer
 who in an analogous situation 
refuses to comply with subpoenas duces tecum, 
Bannon Mills, Inc., 146 NLRB 611, 613 fn 4, 633Œ634 (1964); 
Ingalls Ship-building, 242 NLRB 417, 421 fn. 7 (1979); 
American Art In-
dustries, 166 NLRB 943, 951Œ953 (1967), affd. 415 F.2d 1223, 
1229Œ1230 (5th Cir. 1969), cert. denied 397 U.S. 990 (1970); 

Hedison Mfg. Co. v. NLRB
, 643 F.2d 32 (1st Cir. 1981); and
 Control Services, 303 NLRB 481, 483 (1991).  In Louisiana Cement Co., 241 NLRB 536, 537 fn. 2 (1979), the Board pre-
cluded the defiant party from calling company officials and 

supervisors as its own witnesses 
where it had failed to comply 
with subpoenas calling for the tes
timony of these officials and 
supervisors. In addition to the foregoing this case also involves allega-
tions of violations of Section 
8(a)(5) of the Act by the with-
drawal of recognition from the Union as the collective-

bargaining representative of the unit employees, by bypassing 
the Union and by direct dealing with the employees and by the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 282issuance of wage increases and the implementation of changes 
in benefits.  The issuance of the wage increases and the grant-
ing of benefits are also alleged 
as violations of Section 8(a)(3) 
of the Act. A. The 8(a)(1) Allegations 
1. Complaint subparagraph 5A 
The complaint alleges that between March 1 and 15, 1998, 
Respondent, by Vice President Darrell Howard, told an em-
ployee that Respondent would grant employees wage increases 
and change employees™ benefits if employees decertified the 
Union. As Brian McKinney who told ot
her employees that he had 
received this promise from Howard
 did not appear and testify, 
no direct evidence regarding this allegation was presented, and 

the General Counsel does not seek a finding of a violation with 
respect to this allegation and I accordingly do not find a viola-
tion with respect to this allegation. 
2. Complaint subparagraphs 5B and C 
The complaint alleges that between about March 15 and 19, 
1998, Respondent, by Brian McKinne
y and Chris Parker, at its 
facility and by telephone promised
 wage increases and changes in employees™ benefits if em
ployees decertified the Union. 
The evidence established that between March 14 and 19 em-
ployees McKinney and Parker so
licited the employees to sign a 
decertification petition and told them that Respondent would 
give the employees a $2-an-hour-wage increase with health 
insurance as good or better than insurance through the Union 
and either a 401(k) or a Roth IRA retirement plan.  McKinney 
also told the employees that if they did not want the insurance, 
Respondent would give them an additional $1.50- to $2-an-
hour-wage increase. 
Employee Jack L. Gauges test
ified that on Saturday morn-
ing, March 14, at the shop Parker 
told him, ﬁ[H]e could get us a 
$2 an hour raise if we™d get rid of the Union.ﬂ  When Gauges 
told Parker he did not ﬁwant to lose the benefits we had and I 
wasn™t sure,ﬂ Parker said, ﬁ[T]hat Brian (McKinney) said we 
wouldn™t lose our benefits, we™d 
have insurance.ﬂ  ﬁHe (Parker) 
said Darrell Howard™ll make sure of that.ﬂ  The following 

Wednesday Parker called him at home in the evening and in-
quired whether Gauges ﬁwas going to sign the petition to get rid 
of the Union?ﬂ  He told Parker he did not know.  A few minutes 
later Gauges telephoned McKinney 
and ﬁI asked him what was going on with the Union, that Chris had been talking to me 

about getting rid of it.ﬂ  McKinney said, ﬁ[T]hat was trueﬂ and 
that ﬁhe (McKinney) could get 
us a $2 an hour raise and they 
were also talking about a 401K or
 Roth plan.ﬂ  Gauges asked if 
they would put this in writing.  McKinney said, ﬁI doubt it, but 
I™ll call them,ﬂ and hung up.  McKinney called him back 20 
minutes later and said, ﬁ[T]hey 
wouldn™t put it in writing.ﬂ  
McKinney also said that, ﬁ[I]f 
anyone would ask, that they 
would deny it.ﬂ  Gauges then
 asked McKinney who ﬁtheyﬂ 
were and McKinney re
plied, ﬁ[T]he company.ﬂ  Gauges told 
McKinney he would think about signing the petition.  A few 
minutes after his second conversation with McKinney, Parker 
called him again and told him that if he ﬁwas going to sign the 
petition, it™d be in Brian™s (McK
inney™s) pickup the next day at 
work . . . in the front seat.ﬂ  Parker also told him the petition 
ﬁhad to be back in before Friday.ﬂ  The following week there 
was a letter in his pay envelope informing him of the wage 
increase.  The letter did not contain any mention of a 401(k) or 
retirement plan.  A day or two 
later he asked McKinney about 
the lack of a reference to retirement in the letter and McKinney 

said, ﬁ[H]e™d check into it for us.ﬂ  
Employee Ron Holmes testifie
d that on Sunday evening, 
March 15, he was telephoned at
 home by McKinney who told 
him ﬁ[H]e was trying to get rid of the Unionﬂ and ﬁ[I]f we 
would get rid of the Union, we could get a raise.ﬂ  The raise 
would be $2 per hour and the employees ﬁcould get insurance 
and a 401(k) plan.ﬂ  He aske
d McKinney, ﬁ[H]ow he knew 
thisﬂ and McKinney replied, ﬁ[T]hat Darrell (Howard) told him 
thisﬂ and that ﬁDarrell said that we could get a raise if we could 
get rid of the Union.ﬂ  He told McKinney he would think about 
it.  Two or three days later he signed the petition presented to 
him at that time by McKinney in
 the Respondent™s shop.  He 
identified his signature on the petition at the hearing but testi-

fied that there was no writing on the top of the petition when he 
signed it.  Nor was there a date 
beside his name which presently 
appears.  Subsequently on Wednes
day, March 25, he received a 
letter informing him of the $2-an
-hour increase in his pay enve-
lope.  There was no mention of a 401(k) plan in the letter.  He 
asked McKinney about this outside the Respondent™s shop 2 or 
3 days later and McKinney said, ﬁ[H]e™d look into it.ﬂ  
Employee Dick Davidson testif
ied that on March 19, Parker spoke to him in Respondent™s 
shop and said that he and 
McKinney were circulating a petition to get rid of the Union.  

He asked Parker why and Parker 
replied that the Union had not 
done anything for him (Parker).  Parker told him that if it were 
signed, the employees would get a $2-per-hour raise and better 
insurance.  He asked Parker who had said this and Parker re-plied that McKinney had said ﬁtheyﬂ had said this.  He refused 
to sign the petition.  On March 
25, he received notification of 
the same pay increase that Parker
 had discussed with him.  He 
then went to the Respondent™s 
shop at his father™s desk and discussed the raise with his father, Paul Davidson, and his 
brother, Rick Davidson, who ar
e also employees and employ-
ees Jeff Thomas and John Bonch. 
 While they were discussing 
the raise, Howard approached an
d talked to them about signing 
insurance forms.  Thomas asked Howard about the retirement 
they were losing.  Howard said, ﬁ[H]e was going to try to get us 
a retirement planﬂ and mentioned a ﬁ401(k).ﬂ  Howard also said 
the new insurance would be better than the prior insurance.  
Employee Jeff Thomas testifie
d that about 11 a.m. on March 
20th he learned of a petition bei
ng circulated to get rid of the 
Union.  He then sought out McKinney and inquired as to what 

was going on with the petition.  McKinney told him, ﬁ[H]e 
thought, if we got rid of the Union, we could get a $2 an hour 
raise, keep our insurance, and get a 401K or Roth IRA plan.ﬂ  
On Wednesday, March 
25, he learned of the pay raise from a 
letter enclosed with his paycheck and also that the Company 
would offer a health insurance plan.  The letter also stated that 
the Respondent was going to offer a better insurance plan than 
the one the employees had through the Union.  
Employee Larry Northrup testified that on March 20 he 
learned of the circulation of 
the decertification petition and 
 EQUIPMENT TRUCKING CO. 283questioned McKinney about it.  McKinney told him in the pres-
ence of Mark McGlauchen, ﬁ[T]he Union had been petitioned 
out, that it was a done deal, and there wasn™t no more could be 
said.ﬂ  McKinney told them ﬁ[h]e was going to give us a $2 an 
hour raise and a hospital plan equal to what we had and a 401K 
plan.ﬂ  Northrup told McKinney 
that he ﬁ[c]ouldn™t give us 
nothing, that he was  just a driv
er same as I was.ﬂ  He asked 
McKinney if Howard, ﬁ[h]ad anything to do with it.ﬂ  McKin-
ney ﬁjust winked at me and dropped his head.ﬂ  
Employee Mark McGlauchen testified that on Sunday, 
March 15, he was telephoned 
at home by McKinney who 
asked, ﬁ[W]hat I would think of getting a $2 an hour raise and 
insurance and either a Roth IRA or a 401K . . . and get out of 
the Union.ﬂ  McKinney said, ﬁ[I]
f you don™t need the insurance, 
you could probably get another $1 or $2 an hour on top of 

that.ﬂ  He asked McKinney, ﬁ[W]hat makes you think you can 
get that?ﬂ  McKinney replied, 
ﬁ[W]e™ve been talking.ﬂ  He 
asked McKinney if he could ge
t it in writing and McKinney 
said no and told him, ﬁ[Y]ou know why.ﬂ  He told McKinney, 
ﬁ[Y]ou can™t put it in writing because you™re negotiating with-
out the Union, right, and he (McKi
nney) said that™s right.ﬂ  He 
told McKinney he would not go along unless he got it in writ-

ing.  McKinney said, ﬁ[T]hey can™
t put it in writing.ﬂ  On Tues-
day, March 17, McGlauchen was 
telephoned at home by Parker 
who told him that ﬁhe wanted me and two or three other guys 
that lived in my area together to sign this paper and he wanted 
us to do it on Thursday evening.ﬂ  ﬁHe (Parker) said we needed 
to get it done Thursday evening because it had to be turned in 
by noon Friday.ﬂ  On Thursday, March 19, McGlauchen 
telephoned McKinney and inquired 
whether he had anything in 
writing and McKinney said he did not. McGlauchen then said 
he would not ﬁgo along with it.ﬂ  McKinney said, ﬁI don™t 
blame you for what you™re doing,
 but its not a bad offer that 
they™re offering and we™ve 
got enough signatures to do it 
without you, so don™t worry a
bout it.ﬂ  Subsequently, he 
learned of the wage increase when Howard handed him a letter 

(GC Exh. 4c) informing him of
 it and the options regarding 
insurance or an additional wage increase in lieu thereof.  The 

additional wage increase in lieu of the insurance corresponded 
to a discussion he had with President Jeanne Bruner™s husband 
a year prior in her presence in which McGlauchen told him he 
did not need the insurance as his wife had a better plan and 
Bruner™s husband indicated
 this could be done. 
Vice President Darrell Howard testified that he was aware of 
the circulation of the petition but otherwise disclaimed knowl-
edge.  I do not credit Howard
™s disclaimer of knowledge. 
I credit the foregoing testimony of these current employees 
which was not rebutted by th
e Respondent and find it estab-
lishes that Respondent by Mc
Kinney and Parker promised 
wage increases and changes in benefits if the employees decer-
tified the Union in violation of Section 8(a)(1) of the Act. It is 
clear from the timing and delivery of the same increase in 
wages and benefits changes by Respondent only 3 days after 
the receipt of the petition that the promises of wage increase 
and benefit changes made by Mc
Kinney and Parker were made 
with Respondent™s knowledge and authorization.  
Hooper™s Chocolates, 319 NLRB 437, 441 (1995).  
3. Complaint subparagraphs 5D and E 
Subparagraph 5D of the compla
int alleges that about March 
23, 1998, Respondent, by Vice Pres
ident Howard at its facility, 
told an employee that Responde
nt would never sign a contract 
with the Union.  Subparagraph 5E of the complaint alleges that 
on the same date Howard impliedly threatened an employee 
with termination because the 
employee supported the Union. 
Employee Larry Northrup, a 30-ye
ar employee, testified that 
on March 20 he learned that a petition had been circulated to 
decertify the Union.  He confirmed this with McKinney on that 
date.  On March 23 he talked to Howard and told him, ﬁ[T]he 
union wasn™t hurting us in any wa
y and it (the withdrawal of 
recognition) was going to hurt a lot or a few of us that was due 
to retire  It was going to cut into our retirement.ﬂ  Howard told 
him, ﬁ[T]hey was never going to sign a contract, anyway, and it 
was Jeanne Bruner™s company and she™d run it any way she 
wanted to, and, if I didn™t like it, find another job.ﬂ  Howard 
testified at the hearing that he told Northrup that ﬁwe didn™t 
need to sign a contract because the union had been decertified.ﬂ  
Howard did not otherwise addre
ss the statement attributed to 
him by Northrup.  I credit Northrup™s testimony as set out 

above.  I find Howard™s statem
ent that Respondent never was 
going to sign a contract with the Union was violative of Section 
8(a)(1) as it conveyed the message of futility of the exercise of 
the employees™ rights under Section 7 of the Act.  
Outboard Marine Corp.
, 307 NLRB 1333, 1335 (1992).  I find that How-
ard™s statement that Northrup should get another job if he did 
not like the way the Company was operating, was an implied 
threat of discharge and violated Section 8(a)(1) of the Act.  
Stoody Co.
, 312 NLRB 1175, 1181 (1993).  
4. Complaint subparagraph 5F 
Subparagraph 5F of the complaint alleges that on or about 
April 6, 1998, Respondent, by Vice President Howard at its 

facility, threatened an employee with an unspecified reprisal for 
not signing a petition to decertify the Union. 
The Union filed the initial charge in this case on March 26, 
1998.  Employee Jeff Thomas te
stified that on April 6, 1998, 
about 8 a.m. at the Illinois 
Valley Paving side (a company 
owned by Jeanne Bruner™s father-i
n-law) Howard said to him, 

ﬁ[Y]ou don™t appreciate your job much.ﬂ  Thomas responded, 
ﬁ[Y]es, I do.ﬂ  Howard said, ﬁ[T]hat™s all I have to say and 
turned around and walked off.ﬂ  
Thomas had been an observer 
for the Union at the 1996 electio
n.  Later on October 19, 1998, 
Thomas asked to speak to Howard and, ﬁI told him I was tired of this shit of me being blamed for turning the company in to 
the Labor Relations Board and that I didn™t have anything to do 
with it.ﬂ  Howard responded, ﬁ[T]hat we would be going to 
court real soon and he™d find out who had turned them in to the 
Labor Relations Board.ﬂ  Howard 
also said, ﬁ[I]f he was wrong 
about me, he™d apologize.ﬂ  Howard admitted at the hearing 

that on April 6 after the withdraw
al of recognition he told em-ployee Jeff Thomas, that he di
dn™t appreciate his job very 
much. 
I credit the testimony of Jeff 
Thomas as corroborated by 
Howard.  I find that the evidence supports a finding that How-
ard linked Thomas™ union activities to this threat of discharge 
and that Respondent thereby violated Section 8(a)(1) of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 284Act.  See 
Fieldcrest Cannon, Inc.
, 318 NLRB 470, 487 (1995), 
wherein a statement by a supe
rvisor to a known union sup-
porter, that the union could put 
the employee™s job in jeopardy 
and that he should find another 
job, was violative of Section 
8(a)(1) of the Act. 
5. Complaint subparagraphs 5G, H, and I 
The complaint alleges that Respondent President Jeanne 
Bruner and Vice President Howard, in a letter to employees, 
informed employees that it was futile to select a union as their 
collective-bargaining representati
ve, that it had withheld wage 
increases because employees had selected the Union as their 
collective-bargaining representative, and informed employees 
that it was granting them a wage increase because they had 
decertified the Union. 
It is undisputed that Respondent
™s March 23 letter to its em-
ployees (G.C. Exh. 4a-c) stated, 
ﬁ[A]s we told those of you who 
were with us in April of 1996 when the election was held, we 

do not believe this Union could do anything for you.ﬂ I find 
Respondent violated Section 8(a
)(1) of the Act by this state-
ment which informed the employees it was futile to select the 

Union as their collective-bargaining representative. 
The letter was also violative of Section 8(a)(1) of the Act by 
asserting that wage increases had been withheld because of the 
employees™ selection of the Union.  
Laidlaw Waste Systems, 307 NLRB 52, 54 (1992).  The letter was also violative of Sec-
tion 8(a)(1) of the Act by its 
statement that Respondent was 
granting the wage increase and ch
ange in benefits because of 
the decertification of the Union, 
Hooper™s Chocolates, supra. 6. Complaint subparagraph 5J 
The General Counsel did not present any evidence which 
would have come through McKinney concerning subparagraph 
5J which alleges that between
 March 23 and 30, 1998, Respon-
dent by Vice President Darrell Howard at its facility informed 
an employee that it was withholding benefits because the Union 
had filed charges with the Board.  I accordingly do not find a 
violation with respect to this allegation. 
B. The 8(a)(3) and (5) Allegations 
Facts 
Respondent Equipment™s employees have been represented 
by the Union for a number of years.  Jeanne Bruner is the 
president and majority stockh
older of Equipment.  Darrell 
Howard is the vice presiden
t, and minority stockholder of 
Equipment.  Howard is the owner of Smith Trucking and serves as dispatcher for both businesses.  On April 15, 1996, the Un-
ion was certified to represent employees of both Equipment and 
Smith Trucking in a single unit.  There had been no agreement 
reached between the parties on the initial collective-bargaining 
agreement for the unit.  There had been several bargaining ses-
sions between the parties from the time of the Union™s certifica-
tion until January 1998, with no
 discussion of economic items up to that time.  There had been
 no wage increase or improve-ment in benefits during this period.  Prior to the election in 
1996 the Respondent had opposed the Union™s selection as 
collective-bargaining representative in letters written to the unit 
employees. 
Employee Mark McGlauchlen te
stified that on January 2, 
1998, he told Howard he was c
onsidering leaving his employ-
ment with Respondent as a result
 of his dissatisfaction with the 
wages and benefits.  Howard told
 him he did not want him to leave but ﬁcould understand that th
ings weren™t as good as they 
could be.ﬂ  Howard then went on to say, ﬁ[I]f you guys would 
forget this Union, things could 
be a lot better around here, there 
could be probably, a wage increase and things would be a lot 
better.ﬂ  I credit his testimony which was unrebutted. 
The testimony of employees McGlauchen, Gauges, Holmes, 
Thomas, and Northrup as set out 
above in this decision estab-
lishes that Respondent fostered the circulation of the petition to 
decertify the Union.  Respondent™s letters of March 23, 1998, 
are as follows: 
 March 23, 1998 
 TO:     Equipment Trucking Co. Tandem drivers 
 From:   Jeanne Bruner and Darrell Howard 
 On Friday we received a petition from a majority of 
you that you no longer wish to be represented by Team-
sters Local 916.  We are happy that you decided to do this 
because as we told those of you who were with us in April 
of 1996 when the election was held, 
we do not believe this 
union could do anything for you 
and that 
having a union 
would just delay any future wage increases.
 We want to let you know that 
we will be increasing 
wage rates effective Monday, March 30, 1998.
  We also 
want you to know that we are going to be 
implementing 
new medical and dental insurnace
 [sic.] coverage through 
GHP which you are now eligible for if you choose to be.  
For all of those who wish to participate, we will this week 
be having you complete insura
nce forms, which we will 
then send to the insurance company, and we will then be 
notifying you of the effective date for the new health in-
surance plan.  It should b
ecome effective sometime in 
April.  During the months which you are not working, you 
will be responsible for reimbursing the Company for the 
cost of the insurance. 
The following are two different options we need you to 
choose from by filling out the attached form and returning 
it to us by March 30, 1998. 
 Option A: - Wage rate of $9.50/hour with medical and dental 
in  surance - Medical exams and drug a
nd alcohol tests will be 
  the same as in the past 
- Time and a half will be paid after 40 hours per 
   week
1  Option B: - Wage rate of $11.00/hour with no insurance
 - Medical exams and drug a
nd alcohol tests will be 
  the same as in the past 
- Time and a half will be paid after 40 hours per week
                                                           
 1 Prior to this overtime was pa
id on a daily basis for overtime 
worked in excess of 8 hours. 
 EQUIPMENT TRUCKING CO. 285[Emphasis added.] 
 Please choose which option you want and return it to 
us as soon as possible. 
 Sincerely, 
  ____________________________________ 
Jeanne BrunerDarrell Howard 
 __________
 I choose Option A with insurance coverage. 
 __________
 I choose Option B with no insurance coverage. 
  _____________________                ________________ 
 Signature             Date 
 March 23, 1998 
 TO:     Equipment Trucking Co. Tractor drivers 
 From:   Jeanne Bruner and Darrell Howard 
Note:    The same identical body of the letter to Tandem Driv-
         ers. 
 The following are two different options we need you to 
choose from by filling out the attached form and returning 
it to us by March 30, 1998. 
 Option A: - Wage rate of $10.75/hour with medical and dental 
   insurance 
- Time and a half will be paid after 40 hours per week 

  for everyone 
- Medical exams and drug a
nd alcohol tests will be 

  the same as in the past 
- Paid holidays when the day before or the day after is 

  worked 
 Option B: - Wage rate of $12.25/hour with no insurance 
- Time and a half will be paid after 40 hours per week 
  for everyone
 - Medical exams and drug a
nd alcohol tests will be 

  the same as in the past 
- Paid holidays when the day before or the day after is 

  worked  
[Emphasis added.] 
 Please choose which option you want and return it to 
us as soon as possible. 
 Sincerely, 
 _/s/ Jeanne Bruner
 ________   /s/ Darrell Howard _______ 
Jeanne Bruner   Darrell Howard 
 March 23, 1998 
 TO:    Equipment Trucking Co. Mechanics 
 From:  Jeanne Bruner and Darrell Howard 
 Note:  The same identical body
 of the letter to Drivers. 
 The following are two different options we need you to 
choose from by filling out the attached form and returning 
it to us by March 30, 1998.  
 Option A: - Wage rate of $10.65/hour with medical and dental 
  insurance 
- Time and a half will be paid after 40 hours per week 

  for everyone
 - Paid holidays when the day before or the day after is 

  worked 
- 1 week paid vacation after 1 year of service and  
2 weeks paid vacation after 2 years of service for 
    those of you who work at least 90% of the year. 
[Emphasis added.] 
  Option B: - Wage rate of $12.15/hour with no insurance 
- Time and a half will be paid after 40 hours per week 

  for everyone 
- Paid holidays when the day before or the day after is 

  worked   
- 1 week paid vacation after 1 year of service and  
2 weeks paid vacation after 2 years of service for 
    those of you who work at least 90% of the year. 
[Emphasis added.] 
 Please choose which option you want and return it to 
us as soon as possible. 
 Sincerely, 
 _/s/ Jeanne Bruner
 ________   /s/ Darrell Howard _______ 
Jeanne Bruner   Darrell Howard 
Analysis 
This case involves the animus 
of the employer toward the 
employees™ election of the Union a
nd its efforts to dislodge it as 
collective-bargaining representative of the unit employees 
through the use of two unit employees to carry its message that 
wage increases and improvements 
in benefits would be forth-
coming once the Union was removed from the picture.  The 

employers™ agents, Brian McKinney and Chris Parker, were 
utilized to circulate a petition to decertify the Union as the col-
lective-bargaining representative of the unit employees with the 
promise of a $2-per-hour-wage increase, health insurance, or an 
additional hourly increase of $1.50 to $2 if the employees did 
not want the health insurance and a 4019(k) or Roth IRA re-
tirement plan.  The evidence establishes that the employees 
were told the petition must be signed by Thursday, March 19, 
to be presented to the Respon
dent™s management on Friday, 
March 20.  When the petition was tendered to Respondent on 
March 20, Respondent™s repres
entative immediately telephoned 
the Union on the same date and 
withdrew its recognition of the 
Union and canceled a negotiation meeting scheduled for Thurs-
day, March 26, at which the pa
rties had agreed to discuss 
wages.  Additionally, the Re
spondent™s president and vice 
president signed letters dated Monday, March 23, which were 
distributed to employees on th
eir payday, Wednesday, March 
25, in their pay envelopes.  The letters informed the employees 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 286of a $2-per-hour-wage increase, health insurance, or an addi-
tional $1.50-an-hour increase if they chose to waive their health 
insurance and also changed the commencement of the payment 
of overtime after eight hours of work per day to commence 
after 40 hours of work per week.  Although the letters made no 
mention of pension benefits, Re
spondent™s vice president, Dar-
rell Howard, later informed the employees that Respondent 
would establish a 401(k) or Roth IRA pension after he was 
questioned by employee Thomas 
concerning the lack of refer-
ence to a pension in Respondent™s 
letter of March 23.  Thus, on 
receipt of the decertification petition Respondent delivered 
what had been promised by its 
agents McKinney and Parker in 
return for the decertification of the Union.  The Respondent 
argues that the Respondent™s prom
ises can only be established 
by hearsay evidence on which no reliance should be placed and 

that any number of reasons coul
d account for the similarity 
between the promises made by 
its agents and the improvements in wages and benefits delivere
d by Respondent upon its receipt 
of the decertification petition.  I, however, conclude that the 

complaint allegations have been es
tablished.  By virtue of Re-
spondent™s answer having been stru
ck insofar as the allegations that McKinney and Parker acted as its agents in promising a 
wage increase, health insurance, and a 401(k), or other retire-
ment plan if the employees signed the decertification petition, I 
find this is undenied.  I further find that the testimony of the 
employees, relating the promis
es made by McKinney and 
Parker on Respondent™s behalf, is entitled to both credence and 
weight2 and may properly be relied 
on in establishing the viola-
tions.  I find this testimony ha
s been corroborated by reasonable 
inferences establishing that McKinney and Parker acted as 
Respondent™s agents in circulat
ing the petition and promising 
wage increases and changes in bene
fits in view of the virtually 
identical terms offered by 
McKinney and Parker on Respon-
dent™s behalf and the timing of
 the delivery by Respondent of 
those items promised following the withdrawal of recognition.  
Clearly Respondent™s conduct in issuing its letter of March 23 
granting the wage increase and offering health insurance or an 
additional hourly increase in pay in the alternative and How-
ard™s subsequent verbal assurance that Respondent would ob-
tain a retirement plan for the employees, constituted an affirma-
tion of the promises made by McKinney and Parker on its be-
half.  Dentech Corp.
, 294 NLRB 924, 925Œ926 (1989). 
I thus find that Respondent viol
ated Section 8(a)(1) of the 
Act by the promises of a wage increase and improvements in 
benefits in return for the employee™s rejection of the Union as 
their collective-bargaining representative.  I find that the Re-
spondent™s direct dealing with
 its employees, Respondent™s 
withdrawal of recognition and refusal to bargain with the Union 
                                                          
 2 Northern States Beef
, 311 NLRB 1056 fn. 1 (1993), quoting ﬁAd-
ministrative agencies ordinarily do not invoke a technical rule of exclu-
sion but admit hearsay evidence and give it such weight as its inherent 
quality justifys.ﬂ  Alvin J. Bart & Co.
, 236 NLRB 242 (1978); 
Dauman 
Pallet Inc., 314 NLRB 185, 186 (1994), wherein the Board stated that it 
has long held that hearsay eviden
ce will be admitted ﬁif rationally pro-
bative in force and if corroborated by something more than the slightest 

amount of other evidence,ﬂ citing 
RJR Communications
, Inc.
, 248 
NLRB 920, 921 (1980); 
Livermore Joe™s Inc.
, 285 NLRB 169 fn. 3 
(1987).
 on the basis of the decertification petition, the grant of the uni-
lateral increase in wages, changes in insurance benefits, and the 
changing of the overtime policy we
re each violative of Section 
8(a)(5) and (1) of the Act.  A decertification petition obtained 
by unfair labor practices such as
 these cannot be relied on to 
assert a good-faith doubt of majority status, 
Hooper™s Choco-
lates, supra. It is well established that an employer may not 
bypass the certified collective-bargaining representative of its 
employees and deal directly with the employees.  An employer 
may not make threats or prom
ises to employees concerning 
their engagement in concerted activities or their rejection of 
their collective-bargaining representative. 
It is well established that an employer may rely on a decerti-
fication petition as grounds fo
r withdrawing recognition to 
establish a good faith doubt of the Union™s majority in the ab-
sence of unfair labor practices on its part which contributed to 
the employees™ disaffection with the Union.  In this case the 
Respondent™s unfair labor practices
 directly contributed to the 
Union™s loss of majority by virtue of the promises of its agents 
McKinney and Parker as set out above.  The petition to decer-
tify the Union could not be relied on as it was tainted by the 
involvement of Respondent in 
its creation through its agents 
McKinney and Parker.  
Lee Lumber & Bldg. Material Corp.
, 322 NLRB 175 (1996), affd. in relevant part 117 F.3d 1454 
(D.C. Cir 1997); 
Tocco Inc.
, 326 NLRB 1279 (1998).  
Choc-
tawhatchee Electric
, 274 NLRB 595 (1985). 
Since the withdrawal of rec
ognition was unlawful, the uni-
lateral changes were also unlaw
ful and violative of Section 
8(a)(5) and (1) of the Act.  Moreover the increase in wages and 
changes in benefits were also violative of Section 8(a)(3) and 
(1) of the Act as they were motivated by Respondent™s animus 
against the Union and Respondent
™s efforts to deny the em-
ployees union representation.  A prima facie case has been 
established that the wage increase and changes in benefits were 
unlawfully motivated and Responde
nt failed to offer any le-
gitimate reason for instituting these wage increases and changes 
in benefits.  
Holly Farms Corp.
, 311 NLRB 273, 274 (1993). 
CONCLUSIONS OF LAW 
1. Respondent Equipment Trucking Co., Inc. and Smith 
Trucking Company, constitute a single employer and an em-
ployer within the meaning of Section 2(2), (6), and (7) of the 
Act. 
2. Teamsters Local Union 916, a
ffiliated with International 
Brotherhood of Teamsters, AFLŒ
CIO is a labor organization 
within the meaning of Section 2(5) of the Act. 
3. The following employees of Respondent constitute a unit 
appropriate for the purpose of collective bargaining within the 
meaning of Section 9(b) of the Act: 
 All drivers and mechanics employed by Respondent at its 
Winchester, Illinois facility, EXCLUDING office clerical and 
professional employees, guards and supervisors as defined in 
the Act. 
 At all times since April 15, 1996, the Union has been the exclu-
sive collective-bargaining representative of the employees in 
the above-described unit within th
e meaning of Section 9(a) of 
the Act. 
 EQUIPMENT TRUCKING CO. 2874. Respondent violated Section 8(a)(1) of the Act by: 
(a) Telling an employee that
 Respondent would grant em-
ployees wage increases and change employees™ benefits if the 
employees decertified the Union. 
(b) Its agents, Brian McKinney and Chris Parker, promising 
employees wage increases and changes in benefits if they de-
certified the Union. 
(c) Telling an employee that
 Respondent would never sign a contract with the Union. 
(d) Impliedly threatening an em
ployee with termination be-
cause the employee supported the Union. 
(e) Threatening an employee with unspecified reprisal for his 
support of the Union. 
(f) The issuance of letters to employees informing them that 
it was futile to select a union as their bargaining representative, 
that it had withheld wage increases because employees had 
selected the Union as their bargai
ning representative, that it was 
granting employees a wage increase because they had decerti-
fied the Union. 
5. Respondent violated Section 8(a)(1) and (3), and (5) of the 
Act by granting wage increases 
to its employees and changing 
the health insurance and overtime pay benefits of its employ-
ees. 
6. Respondent violated Section 8(a)(1) and (5) of the Act by: 
(a) Its agents, Brian McKinney 
and Chris Parker, bypassing 
the Union and dealing directly 
with the unit employees by of-
fering them wage increases and changes to employees™ benefits 
if they signed a petition to decertify the Union. 
(b) Withdrawing its recognition of the Union and refusing to 
bargain with the Union as the exclusive collective-bargaining 
representative of the Unit at a time when there were unreme-
died unfair labor practices which caused the Union™s lack of 
support and in reliance on a dece
rtification petition which had 
been unlawfully initiated by its agents on its behalf. 
7. The above unfair labor prac
tices in conjunction with Re-
spondent™s status as an employ
er affect commerce within the 
meaning of Section 2(6) and (7) of the Act. 
THE REMEDY 
Having found that the Respondent has engaged in violations 
of the Act, it will be recommended that the Respondent cease 
and desist therefrom and take 
certain affirmative actions to 
effectuate the purposes of the Act and post the appropriate no-
tice. 
It is recommended that Respondent rescind its withdrawal of 
recognition from the Union, that it bargain with the Union for a 
reasonable time, that on request by the Union it rescind any or 
all of the unilateral changes and 
restore the status quo, and that 
it make the employees whole for any loss of earnings or bene-
fits sustained by them as a result of the withdrawal of recogni-
tion and implementation of unilateral changes in its employees™ 
terms and conditions of employment in accordance with 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), with interest as com-
puted in New Horizons for the Retarded
, 283 NLRB 1173 
(1987).3 Counsel for the General Counsel has in her brief requested 
that I include in the recommended order modified language 

regarding Respondent providing records for computing back-
pay.  Whereas the standard ba
ckpay order requires Respondent 
to ﬁpreserve and make available,ﬂ its payroll and other records 
for computing backpay, which would not require that Respon-
dent ﬁprovideﬂ the records, the General Counsel seeks to shift 
to Respondent the burden of collecting and providing these 
records to the Regional Office, thus
 placing the cost of this on 
the wrongdoer.  General Counsel also requests that the Respon-
dent be ordered to provide to the Region an electronic copy of 
the records to the Region in the event that Respondent already 
maintains the necessary payroll records in digital form.  I grant 
General Counsel™s request for the 
modified order as within the 
Board™s remedial power to issue this order and find that this is 
not unduly burdensome and that 
any burden caused to Respon-
dent thereby should properly be placed on it as the wrongdoer 

in this case.  I rely on the cases cited by General Counsel as 
follows:  Virginia Electric & Power Co. v. NLRB,
 319 U.S. 533, 539 
(1943); 
Fibreboard Corp. V. NLRB,
 379 U.S. 203, 216 
(1964); 
NLRB v. Rutter-Rex Mfg. Co., Inc.,
 396 U.S. 258, 
262Œ263 (1969);
 Sure-Tan, Inc. v. NLRB, 
467 U.S. 883, 898Œ
899 (1984); 
Road Sprinkler Fitters Local 669 v. NLRB,
 789 
F.2d 9, 16 (D.C. Cir. 1986); 
Mathews v. Eldridge,
 424 U.S. 
319, 348 (1976); 
NLRB v. Carolina Fo
od Processors, Inc.,
 81 
F.3d 507, 510 (4th Cir. 1996); 
NLRB v. Brown Transport 
Corp., 
620 F.Supp. 648, 653Œ654 (N.D. Ill. 1995
); EEOC v. 
Maryland Cup,
 785 F.2d 471, 477 (4th Cir. 1986); 
The Elec-
tronic Agency and the Traditional Paradigms of Administra-
tive Law, 
44 Admin. L. Rev. 79 (1992). 
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4 ORDER The Respondent, Equipment Truc
king Co., Inc. and Smith 
Trucking Company, Single Employer, of Winchester, Illinois, 

its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Issuing threats to its empl
oyees of termination, unspeci-
fied threats of reprisal, the futility of their support for a union. 
(b) Making promises of wage increases, or changes in bene-
fits if the employees sign a petition to decertify the Union. 
(c) Bypassing the Union and engaging in direct dealing with 
the unit employees concerning their wages and benefits and 
other terms and conditions of employment. 
                                                          
 3 Under 
New Horizons, interest is computed at the ﬁshort term Fed-
eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. § 6621.  
4 If no exceptions are filed as provided by Sec.102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 288(d) Withdrawing recognition from and refusing to bargain 
with Teamsters Local Union 916, affiliated with International 
Brotherhood of Teamsters, AFLŒCIO on behalf of the employ-
ees in the appropriate unit. 
(e) Unilaterally granting increases in wages and instituting 
changes in health insurance and 
overtime pay benefits and other 
terms and conditions of employ
ment without bargaining these increases in wages and changes in
 benefits and other terms and 
conditions of employment with the Union. 
(f) In any like or related manner 
interfering with, restraining, 
or coercing employees in the exercise of their rights under Sec-
tion 7 of the Act. 
2. Take the following affirmativ
e actions necessary to effec-
tuate the policies of the Act. 
(a) Rescind its withdrawal of recognition from the Union. 
(b) On request, bargain with the Union as the exclusive rep-
resentative of the employees in the following appropriate unit 

concerning terms and conditions of employment and, if an un-
derstanding is reached, embody the understanding in a signed 
agreement: 
 All drivers and mechanics employed by Respondent at its 
Winchester, Illinois facility, EXCLUDING office clerical and 
professional employees, guards and supervisors as defined in 
the Act. 
 (c) On request by the Union, 
rescind any or all unilateral 
changes unlawfully implemente
d and restore the status quo. 
(d) Make its employees whole for any loss of earnings or 
benefits they may have sustai
ned as a result of the Respon-
dent™s unfair labor practices, with 
interest, as set out in the rem-
edy. 
(e) Preserve and, within 14 days of a request, provide at the 
office designated by the Board or its agents, a copy of all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of such records if stored in digital form, neces-
sary to analyze the amount of 
backpay due under the terms of 
this Order.  If requested, the originals of such records shall be 
provided to the Board or its agents in the same manner. 
(f) Within 14 days after service by the Region, post copies of 
the attached notice marked ﬁAppendix.ﬂ
5  Copies of the notice, 
on forms provided by the Regional Director for Region 14, 
after being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees are cus-
tomarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the noti
ces are not altered, defaced, or 
covered by any other material. 
In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
                                                          
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
copy of the notice to all current employees and former employ-
ees employed by the Respondent 
at any time since January 1, 
1998. (g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Boar
d has found that we violated 
the National Labor Relations Act and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT issue threats of termination to our employ-
ees, or unspecified threats of re
prisal, because of their support 
of Teamsters Local Union 916, affiliated with International 
Brotherhood of Teamsters, AFLŒ
CIO and will not threaten them with the futility of their support of the Union. 
WE WILL NOT make promises of wage increases or 
changes in health insurance or retirement benefits if the em-
ployees sign a petition to decertify the Union. 
WE WILL NOT withdraw recognition from Teamsters Local 
916, affiliated with 
International Brotherhood of Teamsters, 
AFLŒCIO and refuse to bargain with the Union concerning the 
rates of pay, wages, hours, an
d terms and conditions of em-
ployment of our employees in 
the following appropriate unit: 
 All drivers and mechanics employed by Respondent at our 

Winchester, Illinois facility, EXCLUDING office clerical and 
professional employees, guards and supervisors as defined in 
the Act. 
 WE WILL NOT bypass the Union and engage in direct deal-
ing with our employees concer
ning their wages and benefits 
and other terms and conditions of employment. 
WE WILL NOT institute unilateral increases in wages and 
changes in health insurance and 
overtime pay benefits and other 
terms and conditions of employ
ment without bargaining these increases in wages and changes in
 benefits and other terms and 
conditions of employment with the Union. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL rescind our withdrawal of recognition from the 
Union.  EQUIPMENT TRUCKING CO. 289WE WILL, on request recognize 
and bargain with the Union and put in writing and sign an
y agreement reached on terms and 
conditions of employment for our employees in the above-
described unit. 
WE WILL, on request by the Union, rescind any or all uni-
lateral changes in wages, bene
fits, hours, or other terms and 
conditions of employment an
d restore the status quo. 
WE WILL make our employees w
hole, with interest for any 
loss of earnings or benefits they may have suffered as a result 
of our withdrawal of recognition from the Union and our insti-

tution of unilateral changes in the wages, benefits, hours, or 
other terms and conditions of employment. 
 EQUIPMENT TRUCKING CO., INC. AND SMITH 
TRUCKING COMPANY 
  